RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3590-18T2

HUDSON COUNTY
DEPARTMENT OF FAMILY
SERVICES o/b/o KATHERINE
CALCANO,

          Plaintiff-Respondent,

v.

ANGELO E. MATEO,

     Defendant-Appellant.
_____________________________

                    Argued February 12, 2020 – Decided March 11, 2020

                    Before Judges Koblitz, Gooden Brown and Mawla.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Hudson County,
                    Docket No. FD-09-1173-19.

                    Angelo E. Mateo, appellant, argued the cause pro se.

                    Catherine Healy argued the cause for respondent.

PER CURIAM
      Defendant Angelo Mateo appeals from the March 25, 2019 Family Part

orders, establishing child support for N.M. and L.M., claiming New Jersey

courts lack personal jurisdiction over him. We disagree and affirm.

      When N.M. was born at Hackensack Hospital in April, 2007, defendant

executed a certificate of parentage (COP) dated April 30, 2007. In the COP,

defendant certified that he was the natural father of N.M., and that he resided

with Katherine Calcano, the child's mother, in North Bergen, where the parties

would presumably reside with the child once discharged from the hospital.

Calcano gave birth to L.M. one year and nine months later, in January, 2009.

No COP was executed for L.M.

      On behalf of Calcano, on February 25, 2019, the Hudson County

Department of Family Services (HCDFS) filed a complaint against defendant to

establish paternity of L.M. and child support for both children, pursuant to Rule

5:6-1, providing that "a summary action for support may be brought by either

the party entitled thereto, or an assistance agency . . . provided no other family

action is pending in which the issue of support has been or could be raised." In

accordance with Rule 5:4-1(b), a summons was issued to defendant at an address

in Wilmington, Delaware, notifying him to appear before a Hudson County child

support hearing officer (CSHO) on March 25, 2019, to answer the complaint.


                                                                          A-3590-18T2
                                        2
      On the morning of March 25, defendant appeared before the CSHO for

the limited purpose of contesting personal jurisdiction and service. As a result,

the case was referred to a Family Part judge, see R. 5:25-3(b)(7), who

determined that, based on the contents of the COP, as well as the fact that both

Calcano and the children were residents of Hudson County and recipients of

Temporary Aid to Needy Families (TANF) benefits through HCDFS, "the

[c]ourt [had] jurisdiction over th[e] matter." Specifically, the judge determined

that defendant was properly served by both regular and certified mail, evidenced

by the fact that he appeared on the scheduled date, and, based on the totality of

the circumstances, was subject to the jurisdiction of the court.

      When the judge asked defendant whether he wanted to undergo a paternity

test to challenge paternity of L.M., defendant responded "[n]o." 1 Relying on the

COP and defendant's response, the judge determined that paternity was

established as to both children. The judge then proceeded to ask defendant a

series of questions in order to establish child support. When defendant refused

to answer the questions, the judge imputed income at minimum wage, awarded

"no credits" or "deductions," and referred the matter back to the CSHO to



1
  Defendant refused to be sworn but was administered an affirmation at the
beginning of the proceedings.
                                                                         A-3590-18T2
                                        3
calculate child support in accordance with the Child Support Guidelines. See

Child Support Guidelines, Pressler & Verniero, Current N.J. Court Rules,

Appendix IX to R. 5:6A, www.gannlaw.com (2019).

      On the afternoon of March 25, although defendant appealed the CSHO's

ensuing recommendation as permitted under Rule 5:25-3(d)(2), he failed to

appear before the judge for a de novo hearing. Accordingly, the judge affirmed

the CSHO's decision, imputing minimum wage to defendant and establishing

child support for both children in the amount of "$100 per week plus $5 towards

arrears dating back to the date of filing." This appeal followed.

      On appeal, defendant renews his jurisdictional challenge. Although we

exercise de novo review of the trial court's legal decision on personal

jurisdiction, YA Glob. Invs., L.P. v. Cliff, 419 N.J. Super. 1, 8 (App. Div. 2011),

we will not disturb the trial court's finding of jurisdictional facts so long as they

are supported by sufficient credible evidence in the record. Jacobs v. Walt

Disney World, Co., 309 N.J. Super. 443, 452 (App. Div. 1998). These principles

of personal jurisdiction apply to litigation in which a plaintiff seeks to impose

affirmative duties on a defendant, including child support. See Katz v. Katz,

310 N.J. Super. 25, 31 (App. Div. 1998).




                                                                             A-3590-18T2
                                         4
      Pertinent to this appeal, N.J.S.A. 2A:4-30.129(a) provides the bases for

personal jurisdiction over a non-resident as follows:

            In a proceeding to establish or enforce a support order
            or to determine parentage of a child, a tribunal of this
            State may exercise personal jurisdiction over a
            nonresident individual . . . if:

                  (1) the individual is personally served
                  with a summons or notice within this State;

                  (2) the individual submits to the
                  jurisdiction of this State by consent in a
                  record, by entering a general appearance,
                  or by filing a responsive document having
                  the effect of waiving any contest to
                  personal jurisdiction;

                  (3) the individual resided with the child in
                  this State;

                  (4) the individual resided in this State and
                  provided prenatal expenses or support for
                  the child;

                  (5) the child resides in this State as a result
                  of the acts or directives of the individual;

                  (6) the individual engaged in sexual
                  intercourse in this State and the child may
                  have been conceived by that act of
                  intercourse;

                  (7) there is any other basis consistent with
                  the constitutions of this State and the
                  United States for the exercise of personal
                  jurisdiction.

                                                                       A-3590-18T2
                                        5
      Even if one or more of the long-arm jurisdictional provisions of N.J.S.A.

2A:4-30.129(a) is satisfied, the court must still consider whether "the exercise

of that jurisdiction violates the Due Process Clause." C.L. v. W.S., 406 N.J.

Super. 484, 491 (App. Div. 2009).        "[T]o satisfy the Due Process Clause,

'defendant's contacts with the forum State must be such that maintenance of the

suit "does not offend traditional notions of fair play and substantial justice."'"

Ibid. (quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292

(1980) (quoting Int'l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945))). The

requisite

            "minimum contacts" with the forum State required to
            exercise jurisdiction over a non-resident will be found
            if a defendant "purposely avails [himself] of the
            privilege of conducting activities within the forum
            State" and his contacts with the State are of a nature
            that "he should reasonably anticipate being haled into
            court there."

            [Ibid. (quoting Woodson, 444 U.S. at 297). See also
            Sharp v. Sharp, 336 N.J. Super. 492, 501 (App. Div.
            2001).]

      In deciding whether a non-resident's minimum contacts are sufficient, the

court must distinguish between "specific" jurisdiction, where the "cause of

action directly relates to the [non-resident's] contacts with the [forum] [s]tate,"

and "general" jurisdiction, where the "cause of action is unrelated to those

                                                                           A-3590-18T2
                                        6
contacts." Id. at 492. "If a . . . cause of action is predicated on specific

jurisdiction, 'an isolated act may be sufficient to subject the [non-resident] to the

jurisdiction of the forum.'" Ibid. (quoting Charles Gendler & Co. v. Telecom

Equip. Corp., 102 N.J. 460, 471 (1986)).

      This case involves an exercise of "specific" jurisdiction because the child

support claim directly relates to defendant's activities in New Jersey between

2006 and 2009, when the children were conceived. Because N.J.S.A. 2A:4-

30.129(a) provides that engaging in sexual intercourse in New Jersey,

conceiving children in New Jersey, and residing with the children conceived in

New Jersey constitute sufficient contacts to support jurisdiction of New Jersey

courts in a claim for child support, all of which occurred here, defendant is

clearly subject to New Jersey's jurisdiction. Moreover, Calcano and the children

have continued to be domiciled in New Jersey as evidenced by their receipt of

TANF benefits through HCDFS. These significant and "substantial contacts

with New Jersey establish that defendant 'purposefully avail[ed] [himself] of the

privilege of [engaging in sexual] activities within [New Jersey]' and that 'he

should reasonably [have] anticipate[d] being haled into court [in New Jersey]'

to respond to a claim" for child support when those activities resulted in the




                                                                             A-3590-18T2
                                         7
conception of his children. C.L., 406 N.J. Super. at 492 (alterations in original)

(quoting Woodson, 444 U.S. at 297).

      "The protection against inconvenient litigation [outside a defendant's state

of residence] is typically described in terms of 'reasonableness' or 'fairness.'"

Woodson, 444 U.S. at 292.

            Implicit in this emphasis on reasonableness is the
            understanding that the burden on the defendant, while
            always a primary concern, will in an appropriate case
            be considered in light of other relevant factors,
            including the forum State's interest in adjudicating the
            dispute [and] the plaintiff's interest in obtaining
            convenient and effective relief . . . .

            [Ibid. (citations omitted).]

The substantiality of the parties' contacts with New Jersey clearly establishes

the reasonableness and fairness of New Jersey's exercise of jurisdiction to

determine defendant's obligation to pay child support for his two children.

      Defendant's argument contesting service of the summons and complaint

lacks sufficient merit to warrant extended discussion. R. 2:11-3(e)(1)(E). As

the judge found, service was effectuated in accordance with Rule 4:67-2,

governing service of summary actions, and defendant's appearance on the

scheduled court date, albeit to challenge jurisdiction, demonstrates that he

received notice. See R. 5:4-1(b) and 4:4-3(a); see also Jameson v. Great Atlantic


                                                                          A-3590-18T2
                                           8
and Pacific Tea Co., 363 N.J. Super. 419, 425 (App. Div. 2003) ("It is

elementary that service must be accomplished in accordance with the pertinent

rules in such a way as to afford 'notice reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and

afford them an opportunity to present their objections.'" (quoting Davis v. DND/

Fidoreo, Inc., 317 N.J. Super. 92, 97 (App. Div. 1998))).

      To the extent we have not specifically addressed any of defendant's

remaining arguments, including his contention that he is "not an individual,

obligor, or person," and that "[t]he State of New Jersey," under its "parens

patriae responsibility," is "in fact . . . the true obligor" and thus legally obligated

"to support . . . its . . . children," we deem them without sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                               A-3590-18T2
                                          9